ON MOTION FOR REHEARING. PABKEE, J.  [6] A motion for rehearing has been filed by the intervener and appellant, in which he raises a single proposition. The principles announced in the opinion are conceded in the brief to be correctly stated, but their application is denied for a single reason, i. e., that it appears from the pleadings in the ease that the court never had jurisdiction of the subject-matter of partition of the' premises involved, and therefore the intervener could not be bound by any conduct of his in the cause, or any judgment rendered by the court. The contention is founded upon the proposition that the complaint in the case contains the following allegation: “Plaintiffs further allege, upon information and' belief, that afterwards [subsequent to the confirmation of the grant by the court of private land claims in 1894] the sand grant or tract of land was partitioned between the said Paulin Montoya, Juan Jose Silva, Pedro Gonzalés, and Miguel Ortiz, so as to give the said Paulin Montoya 4,600 varas of land, Juan Jose Silva 700 varas of l'and, Pedro Gonzales 700 varas of land, and Miguel Ortiz 1,400 varas of land, but said plaintiffs are not informed as to whether or not said partition and division of said tract as aforesaid can now be definitely located or determined.” It is upon this allegation that the contention of in-tervener and appellant is based. The argument proceeds upon the theory that a pleading is to be taken most strongly against the pleader, and is, of course, to be given the effect of proof of the facts alleged. The principle invoked, however, has no application in this case. It may be conceded that the allegation, if it al-. leges partition in,fact, is sufficient, standing alone, to oust the court of jurisdiction of a partition suit of the tract of land, because the land has already been partitioned and is held in private ownership in segregated tracts. It is to be observed, however, that this allegation relates to a condition of the title at some indefinite time subsequent to 1894, the date of the confirmation of the grant. That may have been the true condition of the title at some period between 1894 and March 3, 1904, when the complaint in this case was filed. The coiaplaint, however, pontains the following allegation, viz.: “Plaintiffs further allege that the said plaintiffs and some ■ or all of the defendants, except the defendants ‘all' unknown claimants of interests adverse to the plaintiffs in and to the real estate herein described,’ are each the owner of an undivided interest in said premises * * * as the heirs or assigns or legal representatives of the said Paulin Montoya, Juan Jose Silva, Pedro Gonzales, and Miguel Ortiz, or their heirs, or assigns, or legal representatives.” It therefore appears from the allegations of the complaint that, while at some time prior to the filing of the suit, the grant had been partitioned between the four persons named, at the time of the filing of the complaint the grant was held in common by persons holding under the said f<|ur persons named. The original decree of partition found that the tract of land, with certain deductions and exceptions, was one in fee simple, and was held as tenants in common by certain persons named in the decree. Tbe final judgment in this case, confirms the report of three commissioners appointed to make partition of the grant, and who reported that partition and division of the premises conld not be made consistently with the interests of the estate and the rights of the parties. This report of the commissioners was confirmed and a sale ordered. It therefore appears that the condition of the title at the time of the institution of the partition suit was that of tenancy in common, and it becomes immaterial if at some prior time the property was owned in severalty. The whole argument of intervener and appellant fails. It does not appear, as contended, that at the time of the institution of this suit the title to the premises in controversy was held in severalty, but.it does appear that at time it was held in common by the persons to whom it was awarded. Consequently the court did have jurisdiction to partition the land, and the judgment, so far as the intervener .and appellant is concerned, was correct. It follows that the motion for rehearing should be denied; and it is so ordered. HaNNA, C. J., and Roberts, J., concur.